                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION


L.B., a minor, by and through   )
Next Friend, MICHAEL BUSCHMAN,  )
                                )
           Plaintiff,           )
                                )                Case No.      2:18-cv-04060-BCW
                   vs.          )
                                )
JEFFERSON CITY SCHOOL DISTRICT, )
                                )
ET AL.,                         )
                                )                JURY TRIAL DEMANDED
           Defendants.          )


                 PLAINTIFF’S SUGGESTIONS IN OPPOSITION TO
               DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

      COMES NOW Plaintiff, by and through counsel, and in accordance with Local Rules of the

United States District Court for the Western District of Missouri 7.0 and 56.1(b), opposes

Defendants’ Motion for Summary Judgment [Doc. # 70] as follows:




                                       Page 1 of 30

       Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 1 of 30
                                 TABLE OF CONTENTS

Table of Authorities …………………………………………………………………………..                                       3
I. Plaintiff’s Response to Defendants’ Statement of Uncontroverted Material Facts ……….    5
II. Procedural Background …………………………………………………………………                                       11
III. Standard for Judgment …………………………………………………………………                                      12
IV. Legal Argument …………………………………………………………………………                                           12
       A.     Count I states a viable claim under the MHRA and is well-supported by facts 13
              in the record.
              1.      Count I is not time-barred.                                         13

              2.     Defendant Robert James is a proper party.                            17

              3.     The individual Defendants had sufficient personal involvement in the 19
                     violations to be liable under the MHRA.

       B.     The immunities claimed by the Individual Defendants are not available to    21
              them because of their egregious breaches of ministerial duties.
              1.     Official immunity does not apply because the Individual Defendants   21
                     breached ministerial duties.
              2.     Defendant James is not immune to Counts III, IV, and V under the     25
                     Coverdell Act.
              3.     The Public Duty Doctrine does not apply to this case.                26

       C.     The District and the Individual Defendants may be liable under § 1983.      27

V. Conclusion ………………………………………………………………………………. 29




                                        Page 2 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 2 of 30
                              TABLE OF AUTHORITIES

CASE LAW
Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ……………………………………….... 12
Ashcroft v. al-Kidd, 563 U.S. 731 (2011) …………………………………………………… 29
Board of Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397 (1997) …………………. 27
Davis v. Monroe County Bd. Of Educ., 526 U.S. 629 (1999) ………………………….... 28, 29
Doe ex rel. Subia v. Kansas City, Mo. Sch. Dist., 372 S.W.3d 43 (Mo. App. 2012) …… 19-20
Farrow v. Saint Francis Med. Ctr., 407 S.W.3d 579 (Mo. banc 2013) ………………. 13-14, 15
Fitzgerald v. Barnstable Sch. Committee, 555 U.S. 246 (2009) ………………………… 28, 29
Giandinoto v. Chemir Analytical Servs., Inc., 545 F. Supp. 2d 952 (E.D. Mo. 2007) ……..… 18
Greenwood v. Ross, 778 F.2d 448 (8th Cir. 1985) ……………………………………. 17-18, 19
Harris v. City of Pagedale, 821 F.2d 499 (8th Cir. 1987) ……………………………………. 27
Hill v. Ford Motor Co., 324 F. Supp. 2d 1028 (E.D. Mo. 2004) ……………….………….… 17
J.M. v. Lee’s Summit Sch. Dist., 545 S.W.3d 363 (Mo. App. W.D. 2018) ………………. 21-24
Jones v. McNeese, 675 F.3d 1158 (8th Cir. 2012) ………………………………………. 28-29
Lackey v. Iberia R-V Sch. Dist., 487 S.W.3d 57 (Mo. App. 2016) ………………..………….. 25
Lee v. Pine Bluff Sch. Dist., 472 F.3d 1026 (8th Cir. 2007) ………………………………….. 27
Martin v. North Kansas City Sch. Dist., Case No. 4:17–cv–00073–FJG, 2018 WL 614966
(W.D. Mo. Jan. 29, 2018) …………………………………………………………………. 14, 15
McLain v. Meier, 612 F.2d 349 (8th Cir. 1979) ………………………………………………... 12
Monell v. Department of Social Servs., 436 U.S. 658 (1978) ……………………………...…. 27
Norton v. Smith, 782 S.W.2d 775 (Mo. Ct. App. 1989) …………………………………….... 26
Pearson v. Callahan, 555 U.S. 223 (2009) …………………………………………………. 28
Pollock v. Wetterau Food Distrib. Grp., 11 S.W.3d 754 (Mo.Ct.App.1999) ………………….. 16
Rowe v. Hussmann Corp., 381 F.3d 775 (8th Cir. 2004) …………………...………………….. 16
Southers v. City of Farmington, 263 S.W.3d 603 (Mo. banc 2008) ………………………….. 21
Springdale Educ. Ass'n v. Springdale Sch. Dist., 133 F.3d 649 (8th Cir. 1998) ……………... 27
State ex rel. Diehl v. O’Malley, 95 S.W.3d 82 (Mo. banc 2003) ………………………………. 14
State ex rel. Tivol Plaza, Inc. v. Missouri Comm’n on Human Rights, 527 S.W.3d 837
(Mo. banc 2017) ……………...……………………………………………………………. 15-16
Wilson v. Myers, 823 F.2d 253 (8th Cir. 1987) ……………………………………………..… 12
Woods v. Ware, 471 S.W.3d 385 (Mo. App. W.D. 2015) ……………………………………. 21


                                       Page 3 of 30

       Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 3 of 30
STATUTES
20 U.S.C. §§ 7941 through 7948 …………………………………………………………….... 25
20 U.S.C. § 7946 …………………………………………………………………………….... 25
42 U.S.C. § 1983 …………………………………………………………………………….... 27
§ 213.065 R.S. Mo. ………………………………………………………………………... 19-20
§ 213.075 R.S. Mo. …………………………………………………………………….. 13, 16-17
§ 213.111 R.S. Mo. ………………………...………………………….……….. 13-14, 15-16, 17

RULES
FED. R. CIV. PRO. 56 …………………………………………...……………………...……….. 11




                                  Page 4 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 4 of 30
I.     PLAINTIFF’S RESPONSE  TO   DEFENDANTS’                               STATEMENT            OF
       UNCONTROVERTED MATERIAL FACTS

       1.      Admitted.

       2.      Admitted.

       3.      Admitted.

       4.      Plaintiff notes that the cited page is omitted from the exhibit. Plaintiff admits that

JCHS consists of grades 10 – 12. Plaintiff controverts that JCHS is “the high school” of the

District inasmuch as Simonsen is the ninth-grade center for the District. See Exhibit A, James

Deposition Excerpts, p. 9, ll. 10-18.

       5.      Admitted.

       6.      Admitted.

       7.      Admitted.

       8.      Admitted.

       9.      Admitted.

       10.     Admitted.

       11.     Admitted.

       12.     Admitted.

       13.     Admitted.

       14.     Admitted.

       15.     Admitted.

       16.     Admitted.

       17.     Admitted.

       18.     Admitted.




                                           Page 5 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 5 of 30
        19.     Controverted. L.B. testified that “it wasn’t [consensual]” but that she “was told to

say it was” by Jerome Buschman and that she did what Jerome told her to do because she “was

scared.” See L.B. Deposition [Doc. # 71-1], p. 66, ll.1-7.

        20.     Admitted.    L.B. further testified that her sex with Jerome Buschman on

September 9, 2016, was not consensual. See L.B. Deposition [Doc. # 71-1], p. 49, ll. 20-22.

        21.     Admitted.

        22.     Admitted.

        23.     Admitted.

        24.     Admitted.

        25.     Admitted.

        26.     Admitted.

        27.     Admitted.

        28.     Admitted.

        29.     Admitted.

        30.     Admitted.

        31.     Admitted.

        32.     Admitted.

        33.     Admitted.

        34.     Admitted.

        35.     Admitted.

        36.     Controverted. L.B. testified that she does not know whether or not Defendant

James took a personal role in her dismissal from school. See L.B. Deposition [Doc. # 71-1],

p. 106, ll. 17-25.



                                           Page 6 of 30

         Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 6 of 30
        37.     Admitted.

        38.     Controverted. L.B.’s testimony speaks for itself. See L.B. Deposition [Doc. # 71-

1], p. 107, ll. 16-19.

        39.     Admitted.

        40.     Controverted. L.B. testified that she does not know whether or not Defendant

James personally denied her accommodations. See L.B. Deposition [Doc. # 71-1], p. 123, ll. 1-3.

        41.     Admitted.

        42.     Admitted.

        43.     Admitted.

        44.     Admitted.

        45.     Admitted.

        46.     Admitted.

        47.     Admitted.

        48.     Admitted.

        49.     Admitted.

        50.     Admitted.

        51.     Admitted.

        52.     Admitted.

        53.     Plaintiff admits that Jerome Buschman testified about an incident when he

“grabbed ahold of [L.B.’s] bra” during the summer of 2016. See Jerome Buschman Deposition

[Doc. # 71-4], 13:17 – 14:4.

        54.     Admitted.




                                          Page 7 of 30

         Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 7 of 30
       55.     Plaintiff admits that Jerome Buschman testified that he was “pretty sure” he had

sexual intercourse with L.B. before school started. Doc. # 71-4, 19:23. He also testified,

however, that the encounter happened after August 12, 2016. See Exhibit B, Jerome Buschman

Deposition Excerpts, 62:2-13. Defendant James testified that the first day of school that year

was approximately August 19. See Exhibit A, 23:5-6.

       56.     Controverted. L.B. denied under oath that calling her out of school on September

9, 2016, was her idea. See L.B. Deposition [Doc. # 71-1], p. 37, ll.14-17. See also Exhibit C,

Affidavit of L.B.

       57.     Admitted.

       58.     Admitted.

       59.     Plaintiff controverts that L.B. asked Jerome Buschman to call the school on

September 23, 2016. See Exhibit C.

       60.     Admitted.

       61.     Plaintiff controverts that L.B. requested Jerome Buschman to call the school on

November 11, 2016. See Exhibit C.

       62.     Admitted.

       63.     Admitted.

       64.     Controverted. See Exhibit C, ¶ 4.

       65.     Plaintiff admits that Jerome Buschman testified as such, but she controverts that

testimony. See Exhibit C, ¶ 4.

       66.     Admitted.

       67.     Admitted.

       68.     Admitted.



                                         Page 8 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 8 of 30
       69.     Admitted.

       70.     Admitted.

       71.     Plaintiff admits that Jerome Buschman testified as such, but she controverts that

testimony. See Exhibit C, ¶ 3.

       72.     Admitted.

       73.     Admitted.

       74.     Plaintiff admits that Policy JEDB contains the quoted language; however, that

language does not apply to the more specific situation of Early Dismissal, which has very

detailed requirements set forth in the same document. See Doc. # 71-8 at pp. 4-5.

       75.     Plaintiff admits that Policy JEDB contains the quoted language; however, that

language does not apply to the more specific situation of Early Dismissal, which has very

detailed requirements set forth in the same document. See Doc. # 71-8 at pp. 4-5.

       76.     Plaintiff admits that Policy JEDB contains the quoted language; however, that

language does not apply to the more specific situation of Early Dismissal, which has very

detailed requirements set forth in the same document. See Doc. # 71-8 at pp. 4-5.

       77.     Admitted.

       78.     Admitted.

       79.     Admitted.

       80.     Admitted.

       81.     Plaintiff admits that Defendant James testified as such; however, that requirement

as written applies to “[a]ny person requesting release of a student,” without the modification that

James inferred. See Doc. # 71-8, p. 5.

       82.     Admitted.



                                           Page 9 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 9 of 30
       83.    Admitted.

       84.    Admitted.

       85.    Admitted.

       86.    Admitted.

       87.    Admitted.

       88.    Admitted.

       89.    Admitted.

       90.    Admitted.

       91.    Admitted.

       92.    Plaintiff admits that Defendant James testified that such would be the standard

procedure. However, the uncontroverted testimony in this case is that absolutely none of that

happened on any of the times when Jerome Buschman called. See Exhibit B, 65:17-25.

       93.    Plaintiff admits that Defendant James testified that such would be the standard

procedure. However, the uncontroverted testimony in this case is that absolutely none of that

happened on any of the times when Jerome Buschman called. See Exhibit B, 65:17-25.

       94.    Plaintiff admits that Defendant James testified that such would be the standard

procedure. However, the uncontroverted testimony in this case is that absolutely none of that

happened on any of the times when Jerome Buschman called. See Exhibit B, 65:17-25.

       95.    Admitted.

       96.    Admitted. However, on May 10, 2016, two prior Charges of Discrimination were

filed with the MCHR: one signed by L.B. and one signed by counsel. See Exhibit D.

       97.    Admitted.

       98.    Admitted.



                                       Page 10 of 30

       Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 10 of 30
       99.    Admitted.

       100.   Admitted.

       101.   Admitted.

       102.   Admitted.




II.    PROCEDURAL BACKGROUND

       Plaintiff’s First Amended Complaint [Doc. # 28] (“the Complaint”) brought eight counts

against three Defendants: Jefferson City Public Schools (“the District”); Robert James, principal

of Jefferson City High School (“JCHS”); and John Doe, whom Plaintiff has moved to name as

Deborah Kramer, see Doc. # 64. Defendants’ Motion for Summary Judgment [Doc. # 70] (“the

Motion”) seeks judgment on all eight counts of the Complaint, and Defendants elaborate their

arguments in Defendants’ Suggestions in Support of Their Motion for Summary Judgment [Doc.

# 71] (“Defendants’ Suggestions”).

       On October 26, 2018, the Court dismissed Count II and denied Defendants’ Motion for

Judgment on the Pleadings on Count I. See Doc. # 72 (“the October 26 Order”). Accordingly,

these Suggestions do not address any arguments regarding Count II or § 213.070 R.S. Mo. (at

pages 23-24 of Defendants’ Suggestions). Nor do they address the issues regarding § 213.065

R.S. Mo. of which the October 26 Order disposed (at pages 20-22 of Defendants’ Suggestions).




                                         Page 11 of 30

       Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 11 of 30
III.   STANDARD FOR JUDGMENT

       Summary judgment may not be granted unless “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” FED. R. CIV. PRO. 56(a). It is “a harsh remedy and is to be granted sparingly; the burden is

on the movant to show that he is entitled to the judgment sought.” McLain v. Meier, 612 F.2d

349, 355–56 (8th Cir. 1979). “The case is to be viewed in the light most favorable to the party

opposing the motion, and he is to be granted the benefit of all inferences favorable to him that

the record warrants.” Id. at 356. “Summary judgment is not a substitute for the trial of disputed

fact issues” and “is not designed to weed out dubious claims, but to eliminate those claims with

no basis in material fact.” Wilson v. Myers, 823 F.2d 253, 256 (8th Cir. 1987). The Supreme

Court of the United States has suggested that summary judgment must be granted “with caution”

and that the District Court may deny summary judgment “in a case where there is reason to

believe that the better course would be to proceed to a full trial.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986).



IV.    LEGAL ARGUMENT

       For the benefit of the Court, these Suggestions will track the structure of Defendants’

Suggestions to the extent appropriate. Part A will show why Plaintiff’s claim in Count I, under

the Missouri Human Rights Act (“MHRA”), survives summary judgment. Part B will support

the validity of Counts III, IV, and V, which are the Complaint’s state-law negligence claims.

Part C will argue against summary judgment on Count VI, which arises under § 1983 of the Civil

Rights Act.




                                          Page 12 of 30

       Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 12 of 30
       A.      Count I states a viable claim under the MHRA and is well-supported by facts
               in the record.

       This part addresses the arguments in Defendants’ Motion which were not disposed by the

October 26 Order. First, Count I is not time-barred. Second, Defendant James is a proper party

even though his name did not appear in the Charge of Discrimination. Third, the individual

Defendants had sufficient personal involvement to justify their liability. Each of these arguments

is made separately below.

               1.      Count I is not time-barred.

       Defendants argue that Count I is time-barred because, they allege, the Charge of

Discrimination was not filed within 180 days of the last date of discrimination. However, their

arguments fail under case law from not only this Court but also the Supreme Court of Missouri.

This civil action and the Charge of Discrimination were both filed within the required timelines.

       To be clear, three distinct timelines from the MHRA are pertinent here. First, a person

claiming discrimination must file a complaint with the Missouri Commission on Human Rights

(“MCHR”) within 180 days after the act of discrimination. § 213.075.1 R.S. Mo. Second, the

claimant may demand a right to sue letter from the MCHR if the Commission has not completed

its administrative processing 180 days from the filing of the complaint. § 213.111.1 R.S. Mo.

Third, after a right to sue letter has been issued, the claimant must file a civil action within 90

days, “but no later than two years after the alleged cause occurred or its reasonable discovery by

the alleged injured party.” Id.

       Defendants argue that the Charge of Discrimination was untimely and that the MCHR

lacked jurisdiction over it. However, that argument is the same one that the Supreme Court of

Missouri rejected in Farrow v. Saint Francis Med. Ctr., 407 S.W.3d 579 (Mo. banc 2013). In

Farrow, the defendant argued that the plaintiff filed her charge of discrimination 230 days after

                                          Page 13 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 13 of 30
the alleged act of discrimination. Id. at 588. Nevertheless, the MCHR issued her a right to sue

letter. Id. The Court found that when the MCHR “exercised its authority to issue the right to sue

letter,” the Commission “implicitly” found that the “claim was timely.” Id. at 589.

       The Supreme Court of Missouri held that it is § 213.111 R.S. Mo. which “governs the

filing of a suit alleging violations of the MHRA in circuit court.” Id. at 591. The Court held:

       the only requirements imposed by section 213.111 to file a claim under the
       MHRA are that: (1) an employee file a charge with the Commission prior to filing
       a state court action; (2) the Commission issue a right to sue letter; and (3) the state
       court action be filed within ninety days of the issuance of the right to sue letter but
       no later than two years after the alleged cause occurred or its reasonable discovery
       by the alleged injured party.

Id. The Court refused to read the word timely into § 213.111.1, id.; and because the plaintiff met

the three requirements of that section, her civil suit was allowed to proceed.

       In a case more closely analogous to the case at bar, this Court followed the holding and

rationale of Farrow. In Martin v. North Kansas City Sch. Dist., Case No. 4:17–cv–00073–FJG,

2018 WL 614966 (W.D. Mo. Jan. 29, 2018), the defendant argued that the charge of

discrimination had been filed approximately one year after the act of discrimination.             The

judicial action, however, was filed within 90 days after the right to sue letter’s issuance. Relying

on Farrow, this Court held, “although [plaintiff] did not file her charge against NKC within 180

days of when the alleged assault/rape occurred, this does not preclude her MHRA claim in this

court.” Id. at *4. This Court also noted that the Supreme Court of Missouri, in State ex rel.

Diehl v. O’Malley, 95 S.W.3d 82, 90 (Mo. banc 2003), called the procedure set out in § 213.111

R.S. Mo. an “alternate path available to a complainant” who wishes to “opt out of the

commission’s proceedings.” Id. at *3.

       In this case, L.B. met all three requirements of § 213.111.1. A Charge of Discrimination

was filed with the MCHR prior to the filing of the judicial action. There is no dispute that the

                                           Page 14 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 14 of 30
MCHR issued its right to sue letter on December 19, 2017. See Doc. # 28, ¶ 52 at p. 7 and Doc.

# 31, ¶ 52 at p. 6. The state court action was commenced on March 16, 2018, see Doc. # 1-4—

fewer than 90 days after the right to sue letter’s issuance and fewer than two years after the first

incidents described in the First Amended Complaint. Therefore, under both Farrow and Martin,

Defendants’ timeliness argument fails.

       Defendants’ argument under State ex rel. Tivol Plaza, Inc. v. Missouri Comm’n on

Human Rights, 527 S.W.3d 837 (Mo. banc 2017), seems to confuse the 180-day timeline under

§ 213.111 with the 180-day timeline under § 213.075. In Tivol, a former employee filed a charge

of discrimination, complaining of actions by her employer occurring during her 20-month

employment. The employer argued to the MCHR that the Commission had no jurisdiction over

any actions that occurred more than 180 days before the filing of the charge of discrimination

(the § 213.075 period). Id. at 838. Nevertheless, the MCHR issued its right to sue letter when

180 days had elapsed after the Charge’s filing (the § 213.111 period). Id. at 839. The employer

filed a writ of mandamus, seeking to have the court vacate the right to sue letter. Id.

       The holding in Tivol is that, once the MCHR issues a right to sue letter after the

§ 213.111 period, it loses jurisdiction over the administrative action. The employers in Tivol

wanted the MCHR to determine its jurisdiction after the issuance of a right to sue letter. The

Court held that the MCHR loses all authority to process the complaint at that point because,

under § 213.111, “[u]pon issuance of this notice [the right to sue letter], the commission shall

terminate all proceedings relating to the complaint.” § 213.111.1 R.S.Mo. Tivol emphatically

does not mean “there is no jurisdiction over these claims as a matter of law,” as argued by

Defendants, Doc. # 71 at p. 19. Tivol means merely that, when the right to sue letter was

requested more than 180 days after the filing of the Charge of Discrimination, the MCHR lacked



                                           Page 15 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 15 of 30
authority to do anything other than issue the letter and close its file. Tivol, 527 S.W.3d at 843

(analyzing § 213.111.1 R.S.Mo.).

       Moreover, the Charge of Discrimination was timely. While the Complaint arises from

events beginning on September 9, 2016, and continuing through November 11, 2016, the

Defendants’ pattern of conduct constitutes a continuing violation. “Missouri applies a two-part

test to determine if a plaintiff has shown a continuing violation.” Rowe v. Hussmann Corp., 381

F.3d 775, 782 (8th Cir. 2004). “The plaintiff must first ‘demonstrate that at least one act

occurred within the filing period’ and, second, must show ‘that the harassment is a series of

interrelated events, rather than isolated or sporadic acts of discrimination.’” Id. (quoting Pollock

v. Wetterau Food Distrib. Grp., 11 S.W.3d 754, 763 (Mo.Ct.App.1999)). “If the plaintiff proves

both, ‘the 180–day filing period becomes irrelevant ... [and][s]he may then offer evidence of the

entire continuing violation.’” Id.

       Defendants’ consistent and repeated violations of their policies were interrelated events

which, as argued below, were part of a custom of the District. On May 10, 2016, L.B. filed her

Charge of Discrimination with the MCHR. See Exhibit D, MCHR Filing Documents. The first

Charge was signed under oath by her counsel, in accordance with the MHRA.                     “The

complainant’s agent, attorney or the attorney general may, in like manner, make, sign and file

such complaint.” § 213.075.1 R.S. Mo. The Commission rejected that Charge on grounds not

found in the MHRA, and then rejected the Charge signed by L.B. on grounds that she was a

minor. See Exhibit D. On the next day, Michael Buschman filed the Charge of Discrimination

on behalf of L.B.

       One of two propositions must be correct. One or both of the May 10, 2016, filings was

sufficient under the MHRA. Or Michael Buschman was the proper complainant on the Charge



                                          Page 16 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 16 of 30
of Discrimination. If the latter proposition is correct, then the limitations period did not begin to

run until Mr. Buschman discovered the unlawful conduct.                 It is uncontroverted that

Mr. Buschman found out on January 20, 2017. See Defendants’ Suggestions, p. 8, ¶ 29. In that

case, May 20, 2017, was well within the 180-day period prescribed in § 213.075.1 R.S. Mo.

          Under any equitable rule, the Charge of Discrimination was timely. Regardless, case law

from both this Court and the Supreme Court of Missouri establishes that the 90-day timeline in

§ 213.111.1 R.S. Mo. is the one that matters here. For either or both reasons, Count I is not time-

barred.

                 2.     Defendant Robert James is a proper party.

          Defendants’ next argument is that Defendant Robert James, the principal of JCHS, is not

a proper party because the Charge of Discrimination did not name him individually as a

respondent. However, “[t]he fact that she did not specifically name [the individual] is not fatal to

a prospective MHRA claim.” Hill v. Ford Motor Co., 324 F. Supp. 2d 1028, 1034 (E.D. Mo.

2004). “The courts have recognized several exceptions to this general rule that a defendant must

first be named in the administrative charge.” Id. “Two exceptions recognized by the courts are

the ‘identity of interests’ and the ‘actual notice’ exceptions.” Hill, 324 F. Supp. 2d at 1034

(citing, inter alia, Greenwood v. Ross, 778 F.2d 448, 451 (8th Cir. 1985)).

          Greenwood illustrates the ‘identify of interests’ exception. In Greenwood, the plaintiff

filed an agency complaint against his former employer, the University of Arkansas at Little Rock

(“UALR”). Later, he filed suit and named Dr. Robert Ross, the university’s chancellor, and

Happy Mahfouz, its athletic director, as defendants. Ross and Mahfouz argued that they could

not be sued because they had not been named as respondents in the agency complaint. The

plaintiff conceded that his agency complaint “did not name Ross and Mahfouz individually,” but



                                           Page 17 of 30

          Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 17 of 30
he argued “that the naming of UALR was sufficient because Ross, as chancellor, and Mahfouz,

as athletic director, were supported and directed by and acted on behalf of UALR with complete

identity of interest.” Greenwood, 778 F.2d at 450. The court agreed with the plaintiff and found

an identity of interests between UALR and the individual defendants: “Ross and Mahfouz, as

chancellor and athletic director of UALR, respectively, were supported and directed by and acted

on behalf of the University of Arkansas in the University's employment relationship with

appellant.” Id. at 451.

       With respect to the ‘actual notice’ exception, another district court in Missouri found in

an MHRA case that actual notice could be inferred from organizational relationships among the

parties. In Giandinoto v. Chemir Analytical Servs., Inc., 545 F. Supp. 2d 952 (E.D. Mo. 2007),

the plaintiff had filed an MCHR complaint against his employer, Chemir. Later, the plaintiff

filed suit against Chemir and three individuals: Thanedar, Dowell, and Harries. The individual

defendants moved for dismissal on grounds that they had not been named in the MCHR, but the

court concluded that they must have had notice of the charge.

       The court reasoned, “These individuals were all Plaintiff's supervisors, and Thanedar is

the chief executive officer and owner of Chemir.” Id. at 958. “While the only name and address

listed on the Charges as committing the unlawful discriminatory practice was Chemir's, the

Court finds no reason to believe that Thanedar, Dowell and Herries were not on notice of these

Charges.” Id. at 959. The court noted that, if the individuals could “demonstrate that [they]

were not on notice of the charges, did not have an opportunity to conciliate, or that their interests

were not substantially the same as Chemir's,” then their dismissal “may be appropriate.” Id. at

959.




                                           Page 18 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 18 of 30
       In this case, Defendant James had such an identity of interests with the District that actual

notice may be inferred; and he has not demonstrated or even suggested that he lacked notice of

the Charge of Discrimination. The Charge prominently complained about the actions of “school

officials” at JCHS. See Doc. # 71-7, p. 6. It cited the school’s dismissal policies, id., which by

their own terms make the building’s principal responsible. See Doc. # 71-8, pp. 4-5. Under the

circumstances, Defendant James has, as in Greenwood, “complete identity of interests” with the

District, such that actual notice of the Charge can be inferred. Moreover, Defendant James has

offered no evidence that he somehow lacked notice of the Charge of Discrimination.

       Defendant James is a proper party to Count I because he has an identity of interests with

the District and he has not rebutted the presumption that he had notice of the Charge of

Discrimination.

               3.      The individual Defendants had sufficient personal involvement in the
                       violations to be liable under the MHRA.

       Defendants’ Suggestions argue that Defendant James may not be liable under Count I

because he was not personally involved in the violations alleged.          However, both he and

Defendant Doe are implicated by the policies at issue and their failures to follow those policies.

       In Doe ex rel. Subia v. Kansas City, Mo. Sch. Dist., 372 S.W.3d 43 (Mo. App. 2012), the

plaintiff alleged that he was sexually harassed and assaulted by another elementary student on

multiple occasions at school. Id. at 46. Plaintiff’s theory was that, due to the school district’s

actions and inactions, he was deprived of the full, free, and equal use and enjoyment of the

school, which is a place of public accommodation, and of its services. Id.

       The court considered the school district’s liability where no school official has personally

engaged in the harassment. The court noted that the Act “prohibits a person from ‘directly or

indirectly’ denying another person any of the benefits of a public accommodation.” Id. (quoting

                                          Page 19 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 19 of 30
§ 213.065.2 R.S. Mo.).     The inclusion of the modifier indirectly means, “the statute also

contemplates liability for a party who does not personally engage in the discriminatory acts but

who is responsible for the denial of the advantages, facilities, services, or privileges of a public

accommodation that results from another’s discriminatory acts.” Subia, 372 S.W.3d at 51.

Critically, the court made clear that the plaintiff was “not trying to hold the School District liable

for the perpetrator’s conduct but [was] instead trying to hold the School District liable for its own

conduct.” Id. Thus, the school district was not vicariously responsible for the sexual harassment

and assault of the perpetrator, but it was directly liable for remaining idle when it knew or should

have known of the harassment.

       In this case, several policies of the District are at issue. One of the most prominent is

Policy JEDB, which requires “the building principal or designee” to give and to have “direct

prior approval and knowledge” before a student may be “excused into any person’s custody.”

Doc. # 71-8, p. 4. Defendant James was the building principal at JCHS during the relevant time.

Defendant Doe was the designee, who has been discovered to be Deborah Kramer. James and

Kramer are therefore the individuals responsible, under Policy JEDB, for ensuring (1) that

students be released only “to the parent, guardian, designee of the parent or guardian, or other

individuals or agencies permitted or required by law,” id.; that telephone requests for early

dismissal be refused unless “the caller can be positively identified as the student’s parent or

guardian,” id.; and that any person requesting release of a student “present proper identification

prior to release of the student,” id. at 5. By failing in their responsibilities under Policy JEDB,

the individual Defendants are at least “indirectly” responsible for the denial to L.B. of the

advantages, facilities, services, or privileges of JCHS that resulted from their allowing Jerome

Buschman to call L.B. out of school. See Subia, 372 S.W.3d at 51.



                                           Page 20 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 20 of 30
       The personal involvement of the individual Defendants is ample to hold them liable

under the MHRA.

       B.      The immunities claimed by the Individual Defendants are not available to
               them because of their egregious breaches of ministerial duties.

       Defendants’ Suggestions posit two general reasons why the state-law negligence claims

in Counts III, IV, and V fail against the individual Defendants: no breach of duty and, in any

case, immunities under common law and statute. The breaches of duty by James and Kramer are

discussed throughout these Suggestions. Thus, this part rebuts the arguments that immunities

from common law and federal statute apply to the individual Defendants.

               1.      Official immunity does not apply because the Individual Defendants
                       breached ministerial duties.

       Defendant James asserts that he is qualified to official immunity. However, neither

James nor Defendant Doe is entitled to official immunity because the policies that they violated

established ministerial duties.

       Official immunity protects public officials from liability for alleged acts of ordinary

negligence committed during the course of their official duties for the performance of

discretionary acts. Woods v. Ware, 471 S.W.3d 385, 391 (Mo. App. W.D. 2015). It does not

provide public employees immunity for torts committed when acting in a ministerial capacity.

Id. at 392. A ministerial function is one that a public officer is required to perform upon a given

state of facts, in a prescribed manner, in obedience of the mandate of legal authority, without

regard to his own judgment or opinion concerning the propriety of the act to be performed.

Southers v. City of Farmington, 263 S.W.3d 603, 610 (Mo. banc 2008).

       A very recent case from the Missouri Court of Appeals illustrates official immunity in the

school setting. In J.M. v. Lee’s Summit Sch. Dist., 545 S.W.3d 363 (Mo. App. W.D. 2018), a



                                          Page 21 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 21 of 30
student was injured while playing softball during an after-school program. A school district

policy in that case stated, “When protective equipment is provided, all persons are required to

use the equipment as directed.” Id. at 372. Before the students played, a teacher (“Bishop”)

instructed them that anyone playing catcher was required to wear a face mask. Id. at 367. The

plaintiff was provided a face mask; but when it did not fit, the teacher’s assistant (“DeMarco”)

allowed the plaintiff “to play catcher without the facemask but stand further back, closer to the

fence behind the plate.” Id. at 368. Inevitably, the student was injured because he was not

wearing the face mask.

       When the student sued DeMarco, the defendant claimed official immunity. However, the

court held that DeMarco had violated a ministerial duty. The court acknowledged, “DeMarco’s

duty was to conduct and supervise the students playing a game of softball, which required him to

exercise some discretion.” Id. at 372. “However, DeMarco was provided specific direction from

Bishop that all players were to wear facemasks and the other protective gear provided by the

District when playing the catcher position.” Id. Thus, “when read together the policies coupled

with the direct instruction from Bishop, DeMarco was without discretion regarding the use of the

protective mask for any student playing catcher during the game.” Id. at 372-73. The court

concluded, “By not requiring J.M. to wear a facemask, DeMarco failed to perform a required

ministerial act.” Id. at 373.

       Several features of the J.M. case stand out here. First, the ministerial duty was defined by

synthesizing board policy and teacher instructions; in other words, the mandate for catchers to

wear face masks was not specifically written or promulgated. Second, although the general act

of supervising a softball game involved some discretion, the requirement that catchers wear face

masks was not discretionary. Third, even though the student had been instructed that the face



                                          Page 22 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 22 of 30
mask was required, he was still allowed to sue DeMarco. Fourth, the injury suffered was

precisely the harm that the policy was intended to prevent.

        In this case, Policy JEDB sets forth ministerial duties. The first requires “the building

principal or designee” to give and to have “direct prior approval and knowledge” before a

student may be “excused into any person’s custody.” Doc. # 71-8, p. 4. The second ministerial

duty established by Policy JEDB is to release students only “to the parent, guardian, designee of

the parent or guardian, or other individuals or agencies permitted or required by law.” Id. The

third ministerial duty is to refuse telephone requests for early dismissal unless “the caller can be

positively identified as the student’s parent or guardian.” Id. The fourth ministerial duty is to

require any person requesting release of a student to “present proper identification prior to

release of the student.” Id. at 5.1

        Defendants violated all of these duties on each occasion when Jerome Buschman called

to have L.B. dismissed early from school. Jerome testified that, on the four times he called the

school to request L.B.’s dismissal, he never identified himself. Exhibit B, p. 65, ll. 17-21. He

was never asked to identify himself, let alone to prove who he was. Id. at ll. 22-25. Crucially,

Jerome testified that, if he had been required to show identification, he would not have called

L.B. out of school. Id. at p. 66, ll. 10-13. Moreover, when he was calling, he did not know

L.B.’s date of birth, social security number, student ID number, or family-requested PIN. Id. at

p. 66, l. 22 to p. 67, l. 5. If he had been asked for any of that information, he would have been

unable to provide it. Id. at p. 67, ll. 6-9.


1
         Each of the duties established by Policy JEDB is reiterated in the Student Handbook. The
principal’s (or designee’s) duty of “direct prior approval and knowledge” and the duty to release students
only “to the parent, guardian, [or] designee” are printed on page 28. See Doc. # 71-8, p. 33. The duty of
positive identification of a caller appears on page 29. See id. at p. 34. The duty to require presentation of
“prior identification prior to release of the student” is printed twice: once on page 20 (id. at 25) and again
on page 29 (id. at 34).
                                               Page 23 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 23 of 30
       Defendant James had an opportunity to rebut Jerome Buschman’s testimony, but he had

no information to dispute what Jerome said about his phone calls with the school. James could

not dispute Jerome’s statement that the school did not even ask Jerome who he was. Exhibit A,

67:19 – 68:4; see also 70:7-11. James admitted that failing to ask the caller to identify himself

was a violation of policy. Id. at p. 68, ll. 14-22; see also 70:23 – 71:4. James was asked

specifically about the call on October 14, 2013; but again, he had no way to dispute Jerome

Buschman’s testimony. Id. at 72:6-10.

       James is not aware of any time when an employee of the high school or the school district

requested identification from Jerome Buschman. Id. at 75:13-17. He admitted that, on the four

occasions at issue, L.B. was released to someone other than her parent, guardian, or designee.

Id. at 76:11-19. Finally, James said that if he did have information about any time when a school

employee sought and obtained identifying information from Jerome Buschman, he would have

disclosed it. Id. at 80:24 – 81:4.

       The uncontroverted facts in this case are that, on the four dates mentioned in the

Complaint, Defendants violated their own policies, as described above.             Although school

supervision in general entails some discretion, the policies at issue here leave no discretion. In

this case, the policies are clear statements from the board of education, re-printed in the student

handbook with no need for interpretation and no room for improvisation. As in J.M., the harm

that resulted from the failures to follow the policies was the very type of harm that the policies at

issue were created to prevent. L.B.’s knowledge of the policies, like J.M., does not excuse

Defendants from failing to follow those policies.

       This case falls squarely under J.M.; official immunity is not available to the individual

Defendants.



                                           Page 24 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 24 of 30
               2.      Defendant James is not immune to Counts III, IV, and V under the
                       Coverdell Act.

       Defendant James also claims immunity under the Paul D. Coverdell Teacher Protection

Act of 2001, 20 U.S.C. §§ 7941 through 7948 (“the Coverdell Act”). However, James has failed

to establish that the elements of the Coverdell Act apply to his defense.

       In order to benefit from the Coverdell Act, a defendant must “establish[] every element of

Coverdell immunity.” Lackey v. Iberia R-V Sch. Dist., 487 S.W.3d 57, 61 (Mo. App. 2016). In

this case, two elements are missing from the record.         First, James fails to identify which

“Federal, State, [or] local laws (including rules and regulations) in furtherance of efforts to

control, discipline, expel, or suspend a student or maintain order or control in the classroom or

school,” his failures were in conformity with. See 20 U.S.C. § 7946(a)(2). It cannot be enough

merely to say that Defendant James was “acting within the scope of his employment or

responsibilities to the school in furtherance of efforts to control, discipline, expel, or suspend a

student or maintain order or control in the classroom or school.” See Doc. 71, p. 32. That is

merely a threadbare recital and mash-up of two of the elements of the Coverdell Act.

       Further, the Coverdell Act does not apply for much the same reason that official

immunity is not available. As thoroughly demonstrated above, Defendants James and Doe

repeatedly failed to follow the clearly-stated, well-publicized policies of JCSD. Although their

failures might not constitute “criminal misconduct,” they do qualify as “gross negligence;

reckless misconduct; or a conscious, flagrant indifference to the rights or safety of the individual

harmed.” See 20 U.S.C. § 7946(a)(4). What happened to L.B. was not due to a lapse in

judgment or an exercise of discretion; it was caused by a consistent, utter failure to follow

policies, reflecting at minimum a conscious, flagrant indifference to her rights and safety.




                                           Page 25 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 25 of 30
               3.      The Public Duty Doctrine does not apply to this case.

       The Public Duty Doctrine holds, “breach of a duty owed by a public official only to the

general public will support no cause of action brought by an individual who is injured thereby.”

Norton v. Smith, 782 S.W.2d 775, 777 (Mo. Ct. App. 1989). “A public official, however, is

liable to an individual for his failure to perform a ministerial duty imposed on him by statute

when that statute creates a duty to the individual.” Id. “At a minimum, the would-be plaintiff

must be a member of a class for whose benefit the statute was enacted.” Id.

       Defendants have cited, and Plaintiff has found, no controlling case in which a school

principal or secretary benefited from the Public Duty Doctrine. This lack of support might be

because school employees are not “public officials” as contemplated by this doctrine. Or it

might be because their duties are not owed “only to the general public.” It bears noting that

L.B.’s claims do not arise from statute or state regulation, but from school-district policies,

which apply only, in her case, to JCHS students.

       Indeed, the duties described in the Complaint are owed to students in school, not to the

general public. School principals and secretaries owe duties to the students in their buildings—

who are members of a class for whose benefit the policies were enacted.            These are not

anonymous members of the general public; they are children whose parents entrust them to the

care of the schools during the school day. To give the individual Defendants the protection of

the Public Duty Doctrine would be unsupported by law and indefensible as policy.

       This is not the case where ground should be broken to apply the Public Duty Doctrine to

school principals and secretaries.




                                          Page 26 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 26 of 30
       C.      The District and the Individual Defendants may be liable under § 1983.

       A school district may be liable under § 1983 where the student’s rights are violated

pursuant to an official policy or custom. Lee v. Pine Bluff Sch. Dist., 472 F.3d 1026, 1031-32

(8th Cir. 2007). The idea that a school district is not a “person” under § 1983 is belied by the

cases cited in this part such as Lee and Springdale.

       “A municipality is liable under § 1983 for unconstitutional acts by its officials or

employees that implement or execute a municipal custom or policy.” Harris v. City of Pagedale,

821 F.2d 499, 504 (8th Cir. 1987). “A municipal custom is a practice of municipal officials that

is not authorized by written law, but which is ‘so permanent and well-settled ... as to [have] the

force of law.’” Id., n.7 (quoting Monell v. Department of Social Servs., 436 U.S. 658, 691

(1978)). “[A]ctions performed pursuant to a municipal ‘custom’ not formally approved by an

authorized decisionmaker ‘may fairly subject a municipality to liability on the theory that the

relevant practice is so widespread as to have the force of law.’” Springdale Educ. Ass'n v.

Springdale Sch. Dist., 133 F.3d 649, 651 (8th Cir. 1998) (quoting Board of Cty. Comm'rs of

Bryan Cty., Okl. v. Brown, 520 U.S. 397, 404 (1997)).

       In this case, the District has official policies which, if followed, would have prevented the

injuries that L.B. suffered. Those policies dictated procedures for which the principal, Robert

James, was responsible and which he could delegate to a designee. See Doc. # 71-8 at pp. 4-5.

So, although Defendant James did not have policy-making authority, he did have the delegated

duty to ensure the dictated procedures were followed. Thus, either Defendant James or his

designee, Deborah Kramer, did carry the official authority from the District to implement and

enforce the procedures under the policies that have been described and discussed in these

Suggestions, the Complaint, and throughout the pleadings.



                                          Page 27 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 27 of 30
          The consistent violations of the policies at issue were so widespread and well-settled that

they rise to the level of a custom. It is uncontroverted that, on each of the occasions mentioned

in the Complaint, Defendants violated the policies in the same manner. See Exhibit B, 65:17-25.

Defendants have added that, on the occasions when L.B.’s mother called for her Early Dismissal,

they proceeded in the same way. See Defendants’ Suggestions, p. 8, ¶ 28. Defendants have

established that they followed the same policy-violating practice with respect to L.B.’s brother.

See Defendants’ Suggestions, p. 9-10, ¶ 44. Indeed, Defendants claim that exactly the same

process applies to every student in the District. Id. at p. 8, ¶ 32.

          Throughout this litigation, Defendants have insisted that their approach to Policy JEDB

has been consistent across the board and through the years and that L.B.’s treatment was not

unique.     Defendant James testified about hypothetical procedures; but no instance of such

procedures has been supported with evidence or even identified, and the call incidents that are

the subject of this case all feature gross violations of the policies. Granting that it seems true that

the District and its officials have evidently never followed Policy JEDB, that conduct must be

deemed so widespread and well-settled as to constitute a custom of the District. See ¶¶ 92-94 of

Plaintiff’s Response to Defendants’ Statement of Uncontroverted Material Facts, above.

          As under the MHRA case law, third-party sex assault of a female student may constitute

sex discrimination. See, e.g., Davis v. Monroe County Bd. Of Educ., 526 U.S. 629 (1999)

(recognizing a cause of action under Title IX) and Fitzgerald v. Barnstable Sch. Committee, 555

U.S. 246 (2009) (holding that the same set of facts could support both a Title IX and a § 1983

claim). Further, the deprivation of L.B.’s right to public education is evident, as is the causal

relationship between the official custom here and the constitutional deprivation.




                                            Page 28 of 30

          Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 28 of 30
       Qualified immunity is unavailable where (1) the plaintiff can show a violation of a

constitutional right and (2) the constitutional right was “clearly established” at the time the

defendants allegedly violated it. Pearson v. Callahan, 555 U.S. 223, 232-42 (2009). A right is

“clearly established” where “a reasonable official would understand that what he is doing

violates that right.” Jones v. McNeese, 675 F.3d 1158, 1161 (8th Cir. 2012). The purpose of

qualified immunity is to give “government officials breathing room to make reasonable but

mistaken judgments about open legal questions.” Ashcroft v. al-Kidd, 563 U.S. 731, 743 (2011).

       The conduct of Defendants in this case cannot be described as reasonable but mistaken

judgments about the contours of the applicable case law. Davis and Fitzgerald show that female

students have the right to be free from sex assault while the school is responsible for them.

Defendants’ inexcusable failures to follow their own policies led directly to L.B.’s assaults at the

hands of a now-convicted, felony sex offender. Their decisions were not mistaken judgments

about open legal questions; they were egregious violations of clearly-written policy. Qualified

immunity should not be available to the individual Defendants; nor should the Coverdell Act, for

the reasons stated here and in Part IV.B.2, above.



V.     CONCLUSION

       A jury would be the best arbiter of liability in this case. Defendants’ arguments about the

timeliness and specificity of the Charge of Discrimination and about the personal involvement of

the individual Defendants are wanting. The evidence on the record is ample to support the state-

law negligence counts and to defeat the claims of immunity asserted by Defendants. The Section

1983 is also supported by the evidence of a custom of the District, which resulted in the injuries

suffered by L.B. Defendants’ Motion for Summary Judgment should be denied.



                                          Page 29 of 30

        Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 29 of 30
                                                    RESPECTFULLY SUBMITTED


                                                     /s/ Daniel J. Rhoads
                                                    Daniel J. Rhoads, 59590 MO
                                                    THE RHOADS FIRM, LLC
                                                    3703 Watson Rd.
                                                    St. Louis, MO 63109
                                                    Phone: (314) 225-8848
                                                    Fax: (314) 754-9103
                                                    therhoadsfirmllc@gmail.com

                                                    Attorney for Plaintiff
                                                    L.B., a minor, by and through
                                                    Next Friend, Michael Buschman




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing was filed electronically with the

Clerk of the Court on November 19, 2018,2 to be served by operation of the Court’s electronic

filing system upon:

Christopher Rackers
Ryan Bertels
Schreimann, Rackers & Francka, LLC
931 Wildwood Dr., Suite 201
Jefferson City, MO 65109
cpr@srfblaw.com
rb@srfblaw.com

Attorneys for Defendants


                                                     /s/ Daniel J. Rhoads


2
 The CM/ECF service was unavailable from 3:00 p.m. on November 16, 2018, which was the due date,
until 8:00 a.m. on Monday, November 19, 2018—thus, the due date effectively became November 19,
2018.
                                          Page 30 of 30

       Case 2:18-cv-04060-BCW Document 75 Filed 11/19/18 Page 30 of 30
